DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species A-1 (encompassing claims 1 – 8) in the reply filed on October 11, 2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
The claim is directed to a method of manufacturing a ruthenium-containing thin film and comprises two steps of using compounds for what appears to be recited roles for the compounds. However, the claim does not establish the active, positive steps delimiting how the use of the precursor and reaction gas is actually practiced to achieve the stated result of the method – manufacturing a ruthenium-containing film. Furthermore, the claim does not establish a context for the recited roles for the recited compounds. In what way is the ruthenium hydrocarbon compound a precursor? In what way is iodine, alkyul iodide or silane iodide a reaction gas? How does the reaction gas lead to the manufacture of the ruthenium-containing thin film? What is the relationship of the “a thin film” to manufacturing a “ruthenium-containing thin film”? Considering that the plain meaning of “to use” is to do something (as opposed to a particularly pointed out action), it is unclear whether the presence of the compounds would read upon the claims, or whether any action that involves what the recited compounds in the recited rolls would be encompassed by the action of “using”, rendering unclear the metes and bounds of the claimed “using” actions.
Furthermore, claim 1 recites a “ruthenium (0)-based hydrocarbon compound”. As written, it is unclear by what standards would the hydrocarbon compound be based on 1.  For the purposes of art rejections, the Examiner will interpret the term “ruthenium (0) hydrocarbon compound” to refer to any compound that comprises carbon, hydrogen and ruthenium in its 0 oxidation/valence state.
Regarding claim 2, as a first matter, there is insufficient antecedent basis for the term “the method” as recited in the claim. In view of the claim as a whole, the phrase “the method” does not necessarily refer to the “method of manufacturing a ruthenium-containing thin film”. It is unclear if “the method” would refer back to the invoked “method of manufacturing a ruthenium-containing thin film”, one or both of the “using steps” or to an unrecited “method” within the overarching method of manufacturing a ruthenium-containing thin film. 
encompasses all elements (preamble as well as the using steps) recited in claim 1 into any of ALD, CVD, MOCVD, LPCVD, PECVD or PEALD, which are distinct processes in themselves, rendering the claim indefinite.
Regarding claim 3, the claim recites in its preamble that it is the method of manufacturing the ruthenium-containing thin film of claim 1, thus importing all limitations of claim 1. Claim 3 then recites, that the method includes: the listed steps.  As written, it is unclear if the limitations of claim 3 overrides the steps of claim 1 or adds to the steps recited in claim 1, rendering unclear the scope of claim 3. Contrast with claim 5, which recites the method of manufacturing… of claim 3, wherein the method further includes… 
Dependent claims are rejected on the basis of their parent claims.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 7 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, J. J. et al. Surface roughness reducing effect of iodine sources (CH3I,C2HSI) on Ru and RuO2 composite films grown by MOCVD. Thin Solid Films. vol. 409, 2002, pages 28-32 (of record, hereafter “Kim”) in view of Park et al. WO2014/178684 A1 (of record, with US 2018/0282866A1 acting as the official translation, hereafter “Park”).
Regarding claim 1, 2, 3, 7, 8; Kim is directed to a method for manufacturing a ruthenium and ruthenium oxide complex thin film (Abstract). Kim discloses a method of depositing a ruthenium film comprising the steps of: providing a TiN/Ti/Si wafer in a 2) alongside argon carrier gas into the reaction chamber, introducing [introducing and injecting] C2H5I into the reaction chamber as iodine sources [reaction gas] to manufacture a smooth ruthenium thin film.
Kim does not expressly teach, within the bounds of indefiniteness, that the ruthenium-based hydrocarbon is a ruthenium (0) – based hydrocarbon, i.e. a hydrocarbon with a ruthenium center at an oxidation state of zero.
Park is directed to ruthenium precursor compounds and methods of forming thin films using the same (Abstract). Park discloses a compound as represented by:


    PNG
    media_image1.png
    216
    198
    media_image1.png
    Greyscale

wherein R1-R16 are independently H or a C1-C4 linear or branched alkyl group) ( [0006] – [0008], claims 1 and 4). Park discloses that the disclosed ruthenium precursor class is a zero-valent compound (no oxidation state, [0011]), and has the specific advantages of having improved thermal stability, improved volatility, and allows for the deposition of a ruthenium thin film without the need of using oxygen (Abstract; [0011], [0037] – [0040]).

Regarding claim 4, Kim discloses that the ruthenium precursor may be supplied through a bubbler operating at a carrier gas flow of e.g. 200 sccm and a bubbler temperature of 75°C to deliver an amount of precursor (page 2 Experimental, Table 1). Kim also discloses that the iodide source was estimated by calculation from the pressure chage of the chamber to be approximately 700 sccm, which corresponds by proxy to a given molar flow of iodide source.
Kim in view of Park does not expressly teach the molar amount of reaction gas used relative to a mole of the ruthenium (0) hydrocarbon compound.
However, Kim does disclose an examination of the effect of iodine source addition time [a proxy for the total amount of iodine used at a given flow rate] on surface roughness at 300°C at 30s, 60s and 600s before the beginning of ruthenium deposition (page 2 – 3 Iodine source addition methods). Kim discloses that based on the various addition times, after a certain amount of time, e.g. 30 seconds, the amount of iodine added does not further affect the resultant surface roughness of the deposited ruthenium film because the substrate surface becomes saturated after a certain period of time.  Furthermore, Kim discloses that in an experiment where both the ruthenium precursor and the iodide source are added together during deposition, superior surface 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kim in view of Park to use the iodide reaction gas at the claimed molar amounts relative to a basis 1 mole of the ruthenium(0)-based hydrocarbon compound as a matter of routine experimentation in order to optimize the surface roughness of the resultant ruthenium-containing film while also optimizing the use of resources, as suggested by Park.  Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  

Claims 5 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park as applied to claims 1 – 4 and 7 – 8 above, and further in view of Vaartstra et al. US 6,074,945 (hereafter “Vaartstra”).
Regarding claims 5 – 6, Kim in view of Park does not expressly teach performing a heat treatment after the process recited in item c.). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kim in view of Park to include a step of heat treating at some point after the process in item c.) because Vaartstra teaches that heat treatment allows for modification of the crystallinity and/or density of the resultant ruthenium thin film as desired. With regards to the temperature of heat treatment, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.

Claim(s) 1, 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalton et al. US 7,041,596 B1 (hereafter “Dalton”) in view of Park.
Regarding claims 1, 2 and 3; Dalton is directed to surface treatments using iodine plasma to improve ruthenium metal deposition (Abstract). In an embodiment, Dalton discloses the steps of: disposing a silicon semiconductor wafer with a thermal silicon dioxide surface into a vacuum chamber (col 15 lines 10 – 15); heating and maintaining a wafer temperature within a range of 300°C to 360°C (col 15 lines 15 – 20, 22 [ruthenium(0)-based hydrocarbon compound] in argon [carrier gas] into a reaction chamber with the treated substrate in order to deposit a thin film of ruthenium metal onto the treated substrate [using the ruthenium(0)-based hydrocarbon compound as a precursor for depositing a thin film] by a metalorganic chemical vapor deposition process [meeting claim 2](col 15 lines 34 –55). The ethyliodine treatment inhibited excess ruthenium deposition in order to render a thickness-controlled layer of ruthenium on the substrate [manufacture the ruthenium-containing thin film] (col 4 line 50 – col 5 line 6, col 15 line 55 – col 16 line 5). 
Kim does not expressly teach, within the bounds of indefiniteness, that the ruthenium-based hydrocarbon is a ruthenium (0) – based hydrocarbon, e.g. a hydrocarbon with a ruthenium center at an oxidation state of zero.
The discussion above of Park in the rejection of the claims over Kim in view of Park also apply in this rejection, mutatis mutandis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the method of Kim by utilizing the ruthenium precursor described by Park because Park teaches that such compounds have improved thermal stability, volatility and by virtue of being a zero-valent .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Han et al. US 2017/0226638 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).
        2 RuCp2 stands for Bis(Cyclopentadienyl) Ruthenium, as evidenced by Chemical Book. “Bis(Cyclopentadienyl) Ruthenium” (2017). Retrieved from https://www.chemicalbook.com/ChemicalProductProperty_EN_CB6673725.htm